Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 and 9-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/20.

Status of Claims
Claims 5-8, 23-28, 30, 33, 35, 36, 42, 43, 46, 49, and 56-58 have been amended.
	Claims 1-4 and 9-22 have been cancelled.
	Claims 29, 31, 32, 34, 37-41, 44, 45, 47, 48, and 50-55 have been previously presented.
	Claims 5-8 and 23-58 are currently pending and have been examined.

	Claim Objections
Claim 49 is objected to because of the following informalities:  
	“The method as described in Claim 36, further comprising: receiving from the customer via the communication system an approval of the service estimate in advance of the vehicle arriving for service.” The Examiner notes claim 36 recites, “a vehicle arriving for work.” In lieu of a rejection under 35 USC 112(b) for claim 4, and in order to the vehicle arriving for service,” in claim 49 as, “the vehicle arriving for work.” 
	Appropriate correction is required.
Claim 57 is objected to because of the following informalities:  
	“wherein the system builds a service estimate in advance of a vehicle arriving for work, using problem descriptions supplied by the customer and historical service information for the customer's vehicle to build the service estimate, and wherein the system is configured to receive an approval of the service estimate from the customer in advance of the vehicle arriving for service.” In lieu of a rejection under 35 USC 112(b), and in order to expedite compact prosecution, the Examiner interprets, “the vehicle arriving for service,” in claim 57 as, “the vehicle arriving for work.” 
	Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5-8, 23-35, 36-55, and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
claim 5, claim 5 recites the limitation, “the customer’s vehicle,” in, “wherein the system builds a service estimate in advance of a vehicle arriving for work, using problem descriptions supplied by the customer and historical service information for the customer's vehicle to build the service estimate.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if, “the customer's vehicle,” is intended to be recited as, “the vehicle arriving for work,” to refer to the previously recited vehicle, or if it is intended to introduce a new element. In order to advance compact prosecution, the Examiner interprets, “the customer’s vehicle,” as, “the vehicle arriving for work.”
	Regarding claim 36, claim 36 recites the limitation, “the customer’s vehicle,” in, “building a service estimate in advance of a vehicle arriving for work, using problem descriptions supplied by the customer and historical service information for the customer's vehicle to build the service estimate.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if, “the customer's vehicle,” is intended to be recited as, “the vehicle arriving for work,” to refer to the previously recited vehicle, or if it is intended to introduce a new element. In order to advance compact prosecution, the Examiner interprets, “the customer’s vehicle,” as, “the vehicle arriving for work.”
	Regarding claim 57, claim 57 recites the limitation, “the customer’s vehicle,” in, “building a service estimate in advance of a vehicle arriving for work, using problem descriptions supplied by the customer and historical service information for the customer's vehicle to build the service estimate.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if, “the customer's vehicle,” is intended to be recited as, “the vehicle arriving for work,” to refer to the previously recited vehicle, or if it the customer’s vehicle,” as, “the vehicle arriving for work.”
The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement.
Claims 6-8 and 23-35 are rejected due to their dependency from claim 5. Claims 37-55 are rejected due to their dependency from claim 36. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of 
	A. Claim 58 recites: 
	wherein prices are automatically determined using a curve fitting model where a target gross profit for parts sales is attained by: 
	fitting a curve to a previous time period's parts sale data to produce a suggested markup; 
	However, the specification does not provide an adequate written description of automatically determining prices using a curve fitting model where a target gross profit for parts sales is attained, as claimed.
	The Examiner notes the specification states (emphasis in bold added):
	Various embodiments in accordance with the present disclosure replace a human-powered estimate of how to reach a target profit objective, and uses predictive processes to accurately fit pricing models to a specified profit target. The system in various embodiments employs proprietary processes that learn from a repair shop's historical parts sales data, including the parts quantities sold, the parts costs when sold, and the prices charged, and the profit earned on those parts to calculate and suggest an optimal price to charge for every part at the time of estimate and sale to achieve a target gross profit each month. (0094)

	The specification clearly states that, “[t]he system in various embodiments employs proprietary processes that learn from a repair shop's historical parts sales data…to calculate and suggest an optimal price to charge for every part at the time of estimate and sale to achieve a target gross profit each month,” (0094). While the specification comprises broad, functional language substantially similar to the claim language (see, for example 0094), and provides an example of desired functional results (0095), the specification does not provide further discussion of the proprietary 
	The specification does not provide an adequate written description for how the ratio is calculated in the limitations wherein prices are automatically determined using a curve fitting model where a target gross profit for parts sales is attained by: fitting a curve to a previous time period's parts sale data to produce a suggested markup such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-8 and 23-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-15, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, 
	Eligibility Step One
	In the instant case, claims 5-8 and 23-35 are directed towards a system (i.e., machine), claims 36-55 are directed towards a method (i.e., process), claim 55 is directed towards a system (i.e., machine), claim 56 is directed towards a system (i.e., machine), claim 57 is directed towards a system (i.e., machine), and claim 58 is directed towards a system (i.e., machine). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, claims 5-8 and 23-58 are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 5, 36, 56, 57, and 58 are substantially similar and recite a judicial exception illustrated by:
	storing historical task-related data; 
	provides a repair quote to a customer including an estimated time to completion; 
	wherein the repair quote is transmitted to the customer; [transmitting a repair quote from the repair facility to a customer, the repair quote comprises an estimated time to completion]
	wherein upon receiving the repair quote, the customer is alerted; [upon receiving the repair quote, alerting the customer]
	wherein the repair facility is configured to receive from the customer an approval, disapproval, and question about the repair quote; and 
	build[ing] a service estimate in advance of a vehicle arriving for work, using problem descriptions supplied by the customer and historical service information for the customer's vehicle to build the service estimate
	receive an approval of the service estimate from the customer in advance of the vehicle arriving for service.
	As such, the claims recite a judicial exception comprised of the above functions (i.e., storing historical task-related data, providing [transmitting/receiving] a repair quote to a customer, alerting the customer of the repair quote, receiving a response [an approval, disapproval, and question] from the customer, building a service estimate, and receiving an approval of the service estimate).
	Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations recited above are similar to commercial or legal interactions and business relations/managing personal behavior or relationships or interactions between people in that they are directed to an agreement in the form of a contract between a customer and a repair facility in the context of vehicle repairs (i.e., storing historical task-related data, providing [transmitting/receiving] a repair quote to a customer, alerting the customer of the repair quote, receiving a response [an approval, disapproval, and question] from the customer, building a service estimate, and receiving an approval of the service estimate). As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, i.e., storing historical task-related data, providing [transmitting/receiving] a repair quote to a customer, alerting the customer of the repair quote, receiving a response [an approval, disapproval, and question] from the customer, building a service estimate, and receiving an approval of the service estimate). As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  
	As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017).
	Eligibility Step 2A, Prong Two
	Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application.
	The judicial exception is not integrated into a practical application because the claims recite additional elements of a system comprising a computer system or cloud interface located in a repair facility, a network in communication with the computer system or cloud interface, an interface to a communication system in communication with the computer system or cloud interface, a database in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions, a communication system wherein the transmitting is performed by a computer system or cloud interface of the repair facility (claims 5, 36, 56, 57, and 58); wherein the system directly communicates with a computing device during operation of the system; and the computing device tracks phones of employees to determine when they are on the repair facility premises; and wherein at least one such computing device is wireless enabled and located adjacent an entry way to the repair facility and communicates with an employee's phone as the employee walks through the entry way. (claim 56), Art Unit: 368916 of 29SHOP-0001-01UOOUSwherein parts are automatically ordered when predicted to be needed for a job where the parts are not currently available in inventory; and wherein prices are automatically determined using a curve fitting model where a target gross profit for parts sales is attained by: fitting a curve to a previous time period's parts sale data to produce a suggested markup; and wherein the suggested markup is then applied to some or all parts sold in a subsequent time period (claim 58).
Art Unit: 368916 of 29SHOP-0001-01UOOUS	The Examiner notes the specification states, “The computing device is one of: a diagnostic scan tool; an alignment rack and diagnostic lift; a diagnostics telematics device; a digital camera; a smart phone; a sticker machine; and a physical time clock,” (0011; see also 0015, 0019, 0026, 0029, and elsewhere), “These devices exist and integrate with the software through API (application programming interface),” (0104), “a system can include a computer system or cloud interface located in a repair facility and a wireless network in communication with the computer system or cloud interface, a repair facility user, and the Internet,” (0020; see also 0012, 0016, 0027, 0052, and elsewhere), “Various embodiments described herein may be discussed in the general context of computer-executable instructions residing on some form of computer-readable storage medium, such as program modules, executed by one or more computers or other devices,” (0043), “Communication media can embody, but is not see also 0047), and the specification describes the system and components in broad, functional terms (0043-0045, 0052, Fig. 1, Fig. 7).
	The use of broad, functional terms used to disclose the additional elements illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information 
	Particularly regarding the additional limitations of claim 56 of: the computing device tracks phones of employees to determine when they are on the repair facility premises; and wherein at least one such computing device is wireless enabled and located adjacent an entry way to the repair facility and communicates with an employee's phone as the employee walks through the entry way, the limitations amount to determining the presence of a computing device, such as a cell phone (see instant specification at 0104 discussing the limitation with respect to tracking the cell phones of employees to determine when they are on shop premises and the use of an app on phones of shop users). The Examiner notes the specification states the computing device may be a smart phone (0011; see also 0015, 0019, 0026, 0029, 0052, 0058, 0074, 0075, 0101, 0104, 0109) utilizing a application on the smart phone (0047, 0074, 0083, 0104). The Examiner notes tracking mobile devices is well-understood, routine, and conventional (see Gillam, U.S. Patent Publication 20150026696, discussion as related to tracking resources, such as employees, and allocating resources for vehicle repairs based on resource tracking data (0009, 0058, 0073, 0078); linking a time clock with a resource tracking module (0042); tracking the availability of the resources within the vehicle yard…yard workers may transmit data to the resource tracking module, such as through handheld devices, indicating their availability (0039))
	As such, the claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes  meaningful limit on the judicial exception because the system and components i.e., as generic system components performing generic computer functions of receiving information associated with storing historical task-related data, providing/transmitting a repair quote to a customer, alerting the customer of the repair quote, receiving a response from the customer, building a service estimate, and ordering parts) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Particularly regarding the additional elements of claim 58, the Examiner asserts: wherein parts are automatically ordered when predicted to be needed for a job where the parts are not currently available in inventory further embellishes the abstract idea as related to a commercial interaction, and further embellishes the abstract idea as related to a fundamental economic practice or principle in that the limitation is similar to placing an order based on displayed market information (See MPEP 2106.04(a)(2)). (insignificant extra-solution activity. Additionally, the Examiner notes ordering parts required for a future repair is well-understood, routine, and (See McQuade, US Patent Application Publication 20120136527 at 0098).  
	Additionally, regarding the additional elements of claim 58 of: wherein prices are automatically determined using a curve fitting model where a target gross profit for parts sales is attained by: fitting a curve to a previous time period's parts sale data to produce a suggested markup; and wherein the suggested markup is then applied to some or all parts sold in a subsequent time period (claim 58), the Examiner notes the additional certain methods of organizing human activity as related to fundamental economic activities and a commercial interaction in that the limitation is similar to the concept of offer-based price optimization (See MPEP 2106.04(a)(2)).
	Additionally and alternatively, the additional limitations of claim 58 comprise an abstract idea in the form of mathematical concepts in that the claims comprise a mathematical relationship and mathematical calculations as related to using words and a model to express a mathematical relationship between a target gross profit, parts sales data, a time period, and a suggested markup to determine prices (See MPEP 2106.04(a)(2)).
	Additionally and alternatively, regarding the additional limitations of claim 58, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected, analyzed, transmitted, or received being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
i.e., as generic system components performing generic computer functions of receiving information associated with storing historical task-related data, providing/transmitting a repair quote to a customer, alerting the customer of the repair quote, receiving a response from the customer, building a service estimate, and ordering parts) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it 
	As such, the additional elements of claims 5, 36, 56, 57, and 58 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
Claims 6, 24, 25, 38, 39, and 40 merely further embellish the abstract idea as related to transmitting and receiving information associated with vehicle repairs. The claims do not add anything significant to the abstract idea. The claims do not add anything significant to the abstract idea.
	Claims 7, 33, 38, 52 merely further embellish the abstract idea as related to transmitting and receiving information associated with vehicle repairs. The limitations amount to a customer making a decision based on the received quote information. The claims do not add anything significant to the abstract idea.
	Claims 8 and 43, which comprise the limitations of claim 56, merely further embellish the abstract idea as related to transmitting and receiving information associated with vehicle repairs. The claims do not add anything significant to the abstract idea.
Claims 23 and 42 merely further embellish the abstract idea as related to transmitting and receiving information associated with vehicle repairs. The limitations amount to a customer making a decision based on the received quote information. The claims do not add anything significant to the abstract idea.
	Claims 24 and 39 merely further embellish the abstract idea as related to transmitting and receiving information associated with vehicle repairs. The claims do not add anything significant to the abstract idea.
	Claims 26, 27, 28, 30, 31, 32, 44, 45, 46, 48, 50, 51 merely further embellish the abstract idea as related to transmitting and receiving information associated with vehicle repairs. The claims do not add anything significant to the abstract idea.
	Claims 29 and 47 merely further embellish the abstract idea as related to storing data and transmitting and receiving information associated with vehicle repairs. The claims do not add anything significant to the abstract idea.
	Claims 34 and 53 merely further embellish the abstract idea as related to transmitting and receiving information associated with vehicle repairs. The claims do not add anything significant to the abstract idea.
	Claims 35 and 54 merely further embellish the abstract idea as related to storing information associated with vehicle repairs. The claims do not add anything significant to the abstract idea.
	At best, the claims describe a certain method of organizing human activity and mental processes through the use of generic computer components as tools to implement the abstract idea.

Repair shops operate with many different individuals responsible for different tasks that occur at different times beginning when a repair customer arrives at the repair shop and through every following step of what is often a very complex and involved process of diagnosis and repair. These steps include, but are not limited to: working with the customers to understand the complaint; educating them on what to expect; gaining their approval for work; diagnostic investigations; estimating the price of needed repairs; procurement of parts; etc. Traditionally, the interactions between the large number of staff necessary to accomplish these tasks has been entirely human-powered, facilitated by physical worksheets and in-person communication. (0002)
Communication between staff in a repair shop, and between shop staff and repair customers, is central to successful repair transactions. This communication is usually verbal and either in person or by telephone, and is engaged in for several reasons, including giving or requesting status of repairs, communicating discovery ofSHOP-0001-01 UOUS -1- CONFIDENTIAL new information about an ongoing repair, and asking for approval to commence a repair with financial consequence, which is required by government regulations. (0003)
Managing parts inventory is a challenge for repair shops because the parts catalog for all possible vehicles needing service is so vast and because the parts needed on any given day is inherently unpredictable. Repair shops thus employ a hybrid model of carrying some parts inventory but also rely on just-in-time parts ordering and delivery. (0004)
A critical component of every repair transaction conducted in a repair shop is identifying the initial service required for the customer and then pricing that service. Repair shops will often develop a menu of services and a set of inspection checklists. Most shops must rely on published labor time guides to price repairs based on labor time and part requirements, and they price individual repairs for every single transaction. (0005)
	
	In view of the specification disclosure, the existing practices referenced may be interpreted as well-understood, routine, and conventional. 
	Additionally, the specification disclosure of, “Traditionally, the interactions between the large number of staff necessary to accomplish these tasks has been entirely human-powered, facilitated by physical worksheets and in-person communication,” (0002; see also 0003-0006) and the discussion of the interactions between staff and customers to understand information associated with the repair request, the diagnostic investigations, required repairs, the price estimate, procurement required by government regulations (0002-0006) indicates the abstract idea amounts to automating an existing manual process wherein the customer makes decisions about selecting a vendor to perform repairs based on a plurality of factors, and wherein the process must be in accordance with government regulations.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  Therefore, claims 5-8 and 23-58 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 8, 24, 25, 30, 31, 32, 33, 36, 37, 38, 39, 40, 43, 48, 49, 50, 51, 52, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Medeiros, U.S. Patent Publication 20140019280, in view of Cook, U.S. Patent Application Publication 20110313951.
	Claims 5, 36, 56, 57, and 58, are substantially similar. While claim 5 will be addressed first, the discussion of prior art applies to substantially similar claim limitations of the independent claims and substantially similar limitations of subsequent dependent claims. 
	Regarding claim 5,
	Medeiros — which is directed to a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair — discloses:
	(claim 5) A system comprising: a computer system or cloud interface located in a repair facility; a network in communication with the computer system or cloud interface, and the Internet; an interface to a communication system in communication with the computer system or cloud interface; and a database for storing historical task-related data;
	[the vehicle repair system communicates digital data across a data communication network to facilitate communication between two or more parties involved with a vehicle repair (0006, Fig. 1); a vehicle repair network (0325, Fig. 1); users may provide input through one or more input devices through an input/output interface (0056; see also 0057-0058, 0075, 0077-0086); The client computing device runs a browser software application that reads the HTML and presents the web page to the user. In some embodiments, the vehicle repair system 102 utilizes cloud computing (0063); storing customer data, repair site data, estimate data, supplemental estimate data, vehicle status data and tracking the status and history of vehicle repairs (0007, 0064, 0176, 0200); a searchable database (0158, 0203)]
	wherein the system provides a repair quote to a customer including an estimated time to completion; 
	[a line-item detail estimate for the supplemental repair, including a description of the repair to be completed, as well as a detailed cost estimate for each portion of the supplemental repair (parts, labor, etc.) (0093, 0104, 0122, 0150; see also 0167 discussing initiating the uploading of an estimate, such as an initial estimate, to a repair order); The promised dates display 358 includes a record of dates for certain events involving the repair, such as the drop off date, the repair start date, the repair complete date, the pickup date, and the promised date that the repair would be completed. The promised dates display 358 helps to reduce miscommunication and ensure that the repair site and the customer 106 share the same understanding of the anticipated repair timeline (0101, Fig.7; see also 0104)]
	wherein the repair quote is transmitted remotely to the customer via the communication system or the Internet; 
	[Examples of computing devices include a desktop computer, a laptop computer, a tablet computer, a mobile device (such as a smart phone, an iPod.RTM. or iPad.RTM. mobile digital device, or other mobile devices), or other devices configured to process digital instructions (0051); FIG. 6 is a screen shot of an example customer home page 310 of the customer interface engine 270. The customer home page 310 is displayed to the customer 106 on the customer computing device 124 (FIG. 1), after the customer has logged in to the vehicle repair system 102 (0086, 0116)]
	wherein upon receiving the repair quote, the customer is alerted; 
	[alerting the customer that information associated with a repair order has been uploaded (0164; see also 0126 discussing alerting a user that a repair quote has been approved); In some embodiments, messages are also sent to one or more e-mail addresses or by text message to a mobile phone, so that the customer does not have to log into the system in order to receive a message. The messages can include attachments, such as video, pictures, or estimates, if desired (0116; see also 0165 discussing sending a new project message)]
	wherein the repair facility is configured to receive from the customer via the communication system or the Internet an approval, disapproval, and question about the repair quote; and 
	[Vehicle repair network 100 facilitates communication between two or more parties involved in a vehicle repair… The insurance company 110 can utilize the vehicle repair network 100 to review and approve claims (0040); customer approval is required before the repair can proceed (0093); the repair does not proceed until the customer 106 has approved the estimate, (0104); FIG. 8 is a screen shot of an example supplemental repair approval page (0018, see Fig.8 comprising icons for “Authorize,” “Do Not Authorize,” and “Contact By Phone”); In another embodiment, the contact control 416 initiates a message to the repair site, which allows the customer 106 to ask questions or request additional information about the supplemental repair before authorizing or denying the supplemental repair (0129, Fig. 13)]
	wherein the system builds a service estimate in advance of a vehicle arriving for work, using problem descriptions supplied by the customer and historical service information for the customer's vehicle to build the service estimate.  
NOTE: Regarding “wherein the system builds a service estimate in advance of a vehicle arriving for work, using problem descriptions supplied by the customer and historical service information for the customer's vehicle to build the service estimate,” while, “in advance of a vehicle arriving for work,” may be interpreted as nonfunctional descriptive material in that when the service estimate is built has no functional relationship to the claimed function of building a service estimate using the problem descriptions supplied by the customer and historical service information for the customer's vehicle. 
	Additionally, the Examiner notes the prior art disclosure as related to the substantially similar previous limitations of, “a database for storing historical task-related data; wherein the system provides a repair quote to a customer including an estimated time to completion; wherein the repair quote is transmitted remotely to the customer via the communication system or the Internet; wherein upon receiving the repair quote, the customer is alerted; wherein the repair facility is configured to receive from the customer via the communication system or the Internet an approval, disapproval, and question about the repair quote,” applies here, as well. The Examiner notes that a, “repair quote,” and a, “service estimate,” may be interpreted as being overlapping in scope. Similarly, “historical task-related data,” and, “historical service information for the customer's vehicle,” may be interpreted as being overlapping in scope. The limitations as related to providing a repair quote including an estimated completion time for approval, disapproval, or questions may be interpreted as being overlapping in scope with the limitations above. The Examiner notes it would be obvious to one of ordinary skill in the art that the prior art disclosure addressing the substantially similar limitations as related to providing a repair quote may comprise using problem descriptions supplied by the customer and historical service information for the customer's vehicle to build a repair quote, and it would be obvious to one of ordinary skill in the art to build a repair quote in advance of a vehicle arriving for work so that the repair facility may receive an approval, disapproval, and question about the repair quote. 
	Additionally, while the exemplary embodiments explicitly referenced by Medeiros appear to focus on providing a repair quote, alerting the customer, receiving approval (i.e., authorizing or not authorizing) and questions in the context of a supplemental estimate (0040, 0104, Fig. 8), Medeiros also teaches initiating the creation of a new repair order initiating the uploading of an estimate, such as an initial estimate comprising a drop off date, to a repair order (0139, 0167). It would be obvious to one of ordinary skill in the art to apply the disclosure of the exemplary embodiments as related to a supplemental estimate to an original estimate.
	Regardless, while a, “repair quote,” and a, “service estimate,” may be interpreted as being overlapping in scope, and the limitations may be interpreted as overlapping in scope and being substantially similar, the additional limitations introduced in the limitations of, “wherein the system builds a service estimate in advance of a vehicle arriving for work, using problem descriptions supplied by the customer and historical service information for the customer's vehicle to build the service estimate,” will be addressed below. 
	 
	While the discussion of prior art as related to the previous limitations still applies, Medeiros further discloses:
	wherein the system builds a service estimate in advance of a vehicle arriving for work,	
	[The create repair order account control 446 is selected to initiate the creation of a new repair order. Upon selection, the repair site user 134 is prompted to enter information about the repair order, such as information about the customer… information about the vehicle… relevant dates (e.g., drop off date, repair start date, repair complete date, promised date, pickup date)… and a brief description of the repair order. (0139; see also 0167 discussing initiating the uploading of an estimate, such as an initial estimate, to a repair order)] The Examiner asserts that the disclosure of Medeiros as related to initiating the creation of a new repair order comprising relevant dates, including a drop-off date teaches or suggests building a service estimate in advance of a vehicle arriving for work.
	using […] historical service information for the customer's vehicle to build the service estimate.  
	[storing customer data, repair site data, estimate data, supplemental estimate data, vehicle status data and tracking the status and history of vehicle repairs (0007, 0064, 0176, 0200, claim13; see also 0009, 0087); The full estimate is, for example, a downloadable PDF document that provides a detailed list of parts, repair services, and associated costs that will be required for the repair (0104; see also claim 4, claim 13); Additional, less, or different information is included in other embodiments. For existing customers, some of the information can be looked up (0139; see also 0167 discussing initiating the uploading of an estimate, such as an initial estimate, to a repair order); Member features include user settings, history, purchase or sale records (0200); one or more of the fields of a repair message may be automatically populated based on the stored customer data, repair site data, and vehicle status data (0176)] The Examiner asserts that the disclosure of Medeiros as related to tracking the status and history of vehicle repairs, looking up information for existing customers, populating fields of a repair message based on stored customer data, repair site data, and vehicle status data, and a full estimate providing a detailed 
	Medeiros does not appear to explicitly recite using problem descriptions supplied by the customer to build the service estimate.
	However, Cook — which is directed to a computer-based method for obtaining repair cost estimates for a vehicle — discloses (while additional elements of the limitation and supporting disclosure is provided for context, the portion in italics is what has not explicitly been addressed):
	wherein the system builds a service estimate in advance of a vehicle arriving for work, 
	[a computer-based method for obtaining repair cost estimates…receive and review repair cost estimates from an unlimited number of shops prior to deciding who will complete the repair (0020); The inventive systems and methods described herein advantageously allow consumers to obtain competitive estimate quotes and quality repairs without driving from shop to shop or searching website after website for the "right" vehicle repair shop (0021); the repair provider now selects one of the repair jobs, and provides a bid amount 1010, estimated time to complete 1020, and optional questions/comments 1020 (0042)]
	using problem descriptions supplied by the customer 
	[a customer who only wishes to perform partial repairs to the vehicle (0024); the customer now selects at least one of the possible vehicle locations that may be damaged, and provides at least one digital image of the damaged selected damage locations and digital images are sent to network server 200 when the send or submit button 830 is selected, labeled as "Get Bids Now!" in FIG. 8. In this embodiment, network server 200 receives (440) the selection of damage locations and receives (450) the digital images of the vehicle at the same time, along with other, optional information provided by the customer (0035, Fig. 4, Fig. 5, Fig. 6; see also 0027-0028, 0033-0034, 0036, Fig. 2, Fig. 4)]
	and historical service information for the customer's vehicle to build the service estimate.  
	[retrieving vehicle information, associated with the VIN, from a database (0007; see also claim 1, claim 7, claim 10); each selection of an icon 720 is immediately transmitted from customer computer 110, over network 102, and received (440) by network server 200, which then retrieves a list of components associated with the selected damage location from nonvolatile memory 206 or database 220 (0036); Network server 200 then stores (460) the vehicle information, the selected damage locations (and components, if any), and the digital images of the vehicle as a new repair job (0037); the repair provider now selects one of the repair jobs, and provides a bid amount 1010, estimated time to complete 1020, and optional questions/comments 1020 (0042; see also 0043); Finally, network server 200 sends (470) a notification, indicating that the new repair job is available for review, over network 102 to the repair provider computer 120. The notification can be an email message, a pop-up browser window or alert message on the repair provider computer 120, a text message to the repair provider's cell phone or smart phone, etc. (0038, Fig. 9)]
Medeiros teaches a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair. Cook teaches a computer-based method for obtaining repair cost estimates for a vehicle.
	The difference between Medeiros and Cook is that Medeiros does not appear to explicitly recite using problem descriptions supplied by the customer to build the service estimate. However, Cook teaches receiving the selection of damage locations and receives the digital images of the vehicle at the same time, along with other, optional information provided by the customer (0035, Fig. 4, Fig. 5, Fig. 6; see also 0027-0028, 0033-0034, 0036, Fig. 2, Fig. 4).
	Additionally, while the exemplary embodiments explicitly referenced by Medeiros appear to focus on providing a repair quote, alerting the customer, receiving approval (i.e., authorizing or not authorizing) and questions in the context of a supplemental estimate (0040, 0104, Fig. 8), Cook additionally teaches preparing a bid and sending an alert message (0028, 0041, 0045) and the customer accepting the repair bid over a network or responding with questions/comments (0042, 0046) in the context of receiving and reviewing repair cost estimates from an unlimited number of shops prior to deciding who will complete the repair (0020) to obtain competitive estimate quotes and quality repairs without driving from shop to shop or searching website after website for the "right" vehicle repair shop (0021).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for obtaining  Cook) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Medeiros) in order to receive and review repair cost estimates from an unlimited number of shops prior to deciding who will complete the repair (Cook 0020) and obtain competitive estimate quotes and quality repairs without driving from shop to shop or searching website after website for the "right" vehicle repair shop (Cook 0021).
	Additionally, the functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Cook to Medeiros would simply incorporate the known methods for obtaining repair cost estimates for a vehicle as taught by Cook with the known methods for facilitating communication between two or more parties involved with a vehicle repair as taught by Medeiros in order to receive and review repair cost estimates from an unlimited number of shops prior to deciding who will complete the repair (Cook 0020) and obtain competitive estimate quotes and quality repairs without driving from shop to shop or searching website after website for the "right" vehicle repair shop (Cook 0021). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the known methods for obtaining repair cost estimates for a vehicle as taught by Cook in the system of Medeiros since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

claim 36, the limitations of claim 36 are substantially similar to the limitations of claim 5. The discussion of claim 5 applies to claim 36, as well. 

	 Regarding claims 6 and 38, the combination of Medeiros and Cook teaches the limitations of claims 5 and 36.
	Medeiros further discloses:
	wherein while a repair is in progress, a task is determined to require more time than originally allocated; wherein a revised repair quote is transmitted remotely to the customer; wherein upon receiving the revised repair quote, the customer is alerted; and 
wherein the repair facility is configured to receive from the customer an approval, disapproval, or question about the revised repair quote remotely. 
	[once a supplemental repair is determined to be necessary by the repair site 108, the supplemental repairs are put on hold pending approval by the customer 106 (0093); a delay status may be displayed while a repair is in progress (0088, 0092); the summary status display identifies at least a delay status and a supplemental repair status, wherein the delay status identifies whether the repair is currently delayed, and wherein the supplemental repair status identifies whether any additional work has been identified for which the customer's approval is required (0010, 0089, 0093, 0105-0106, 0112, Fig. 7); the delay status 328 also or alternatively includes a text description of the status…descriptions can include, for example, "delayed," "repair completed," "customer input required," "part needed," "waiting for part," or other suitable descriptions (0092); The supplemental repair approval page 400 informs the customer 106 that additional work is required that was not included in prior estimates, provides the supplemental estimate for the customer 106 to review, and permits the customer 106 to approve or decline to approve the supplemental repair (0117)]

	Regarding claims 8 and 43, the combination of Medeiros and Cook teaches the limitations of claims 5 and 36.
	Medeiros further discloses: 
	wherein the system directly communicates with one or more computing devices during operation of the system during a repair process; and wherein at least one of the computing devices has one or more of the following capabilities to aid in documenting the repair process: voice input; Examiner: White, Lance WilliamAppl. No.: 15/862,536 Art Unit: 36894 of 29SHOP-0001-01UOOUSvoice recording; speech recognition to produce a text output; and image or video capture. 
	[once a supplemental repair is determined to be necessary by the repair site 108, the supplemental repairs are put on hold pending approval by the customer 106 (0093); The customer 106 interacts with the vehicle repair system 102 using one or more customer computing devices 124. Examples of computing devices include a desktop computer, a laptop computer, a tablet computer, a mobile device (such as a smart phone, an iPod.RTM. or iPad.RTM. mobile digital device, or other mobile devices), or other devices configured to process digital instructions (0051; see also 0043); The information may include a narrative text-based description, one or more photographs, one or more videos, or other graphics or animation (0070); In some embodiments, messages are also sent to one or more e-mail addresses or by text message to a mobile phone, so that the customer does not have to log into the system video, pictures, or estimates, if desired (0116)]
  
	Regarding claims 24 and 39, the combination of Medeiros and Cook teaches the limitations of claims 5 and 36.
	Medeiros further discloses: 
	wherein while a repair is in progress, an additional task is required; wherein a revised repair quote is transmitted remotely to the customer; wherein upon receiving the revised repair quote, the customer is alerted; and wherein the repair facility is configured to receive from the customer an approval, disapproval, or question about the revised repair quote remotely.  
	[once a supplemental repair is determined to be necessary by the repair site 108, the supplemental repairs are put on hold pending approval by the customer 106 (0093); a delay status may be displayed while a repair is in progress (0088, 0092); the summary status display identifies at least a delay status and a supplemental repair status, wherein the delay status identifies whether the repair is currently delayed, and wherein the supplemental repair status identifies whether any additional work has been identified for which the customer's approval is required (0010, 0089, 0093, 0105-0106, 0112, Fig. 7); the delay status 328 also or alternatively includes a text description of the status…descriptions can include, for example, "delayed," "repair completed," "customer input required," "part needed," "waiting for part," or other suitable descriptions (0092); The estimate includes an itemized listing of all parts, labor, and taxes that will be required to complete the supplemental repair (0122); The informs the customer 106 that additional work is required that was not included in prior estimates, provides the supplemental estimate for the customer 106 to review, and permits the customer 106 to approve or decline to approve the supplemental repair (0117)]

	Regarding claims 25 and 40, the combination of Medeiros and Cook teaches the limitations of claims 5 and 36.
	Medeiros further discloses: 
	wherein while a repair is in progress, an additional part is required; wherein a revised repair quote reflecting the additional required part is transmitted remotely to the customer; wherein upon receiving the revised repair quote, the customer is alerted; and Examiner: White, Lance WilliamAppl. No.: 15/862,536 Art Unit: 36895 of 29SHOP-0001-01UOOUSwherein the repair facility is configured to receive from the customer an approval, disapproval, or question about the revised repair quote remotely.  
	[once a supplemental repair is determined to be necessary by the repair site 108, the supplemental repairs are put on hold pending approval by the customer 106 (0093); a delay status may be displayed while a repair is in progress (0088, 0092); the summary status display identifies at least a delay status and a supplemental repair status, wherein the delay status identifies whether the repair is currently delayed, and wherein the supplemental repair status identifies whether any additional work has been identified for which the customer's approval is required (0010, 0089, 0093, 0105-0106, 0112, Fig. 7); the delay status 328 also or alternatively includes a text description of the status…descriptions can include, for example, "delayed," "repair completed," "customer input required," "part needed," "waiting for part," or other informs the customer 106 that additional work is required that was not included in prior estimates, provides the supplemental estimate for the customer 106 to review, and permits the customer 106 to approve or decline to approve the supplemental repair (0117)]

	Regarding claims 30 and 48, the combination of Medeiros and Cook teaches the limitations of claims 5 and 36.
	Medeiros further discloses: 
	wherein while a repair is in progress, the system is configured to enable the customer to view its progress.  
	[a status engine operable by the at least one processor upon execution of the data instructions to maintain a record of a project at a company and to provide status information from the record to customers of the company showing the statuses of the projects (0008-0010, 0040, 0088-0090, claim 11, Fig. 6, Fig. 7, Fig. 10; see also 0070); The status engine 222 tracks the status and history of vehicle repairs (0064); the delay status 328 also or alternatively includes a text description of the status…descriptions can include, for example, "delayed," "repair completed," "customer input required," "part needed," "waiting for part," or other suitable descriptions (0092)]

	Regarding claims 31 and 50, the combination of Medeiros and Cook teaches the limitations of claims 5 and 36.
	Medeiros further discloses: 
	wherein the repair quote comprises a photo, diagnostic technical information, or a link.  
	[Estimates display 362 includes a list of the estimates that have been prepared for the repair order. In this example, the estimates display 362 identifies an original estimate, and shows the date and time that the estimate was provided. A link to a full copy of the original estimate is also provided. In this example, the estimates display 362 also identifies a supplemental estimate, including the date and time that the supplemental estimate was provided, and a link to the full estimate. The full estimate is, for example, a downloadable PDF document that provides a detailed list of parts, repair services, and associated costs that will be required for the repair (0104; see also 0108, 0109, 0118); In some embodiments, messages are also sent to one or more e-mail addresses or by text message to a mobile phone, so that the customer does not have to log into the system in order to receive a message. The messages can include attachments, such as video, pictures, or estimates, if desired (0116)]

	Regarding claims 32 and 51, the combination of Medeiros and Cook teaches the limitations of claims 24 and 40.
	Medeiros further discloses: 
	wherein upon receiving the revised repair quote, the customer is alerted to respond to avoid work stoppage.  
	[once a supplemental repair is determined to be necessary by the repair site 108, the supplemental repairs are put on hold pending approval by the customer 106 (0093); alerting the customer that information associated with a repair order has been uploaded (0164; see also 0117, 0126); In some embodiments, messages are also sent to one or more e-mail addresses or by text message to a mobile phone, so that the customer does not have to log into the system in order to receive a message (0116);  the summary status display identifies at least a delay status and a supplemental repair status, wherein the delay status identifies whether the repair is currently delayed, and wherein the supplemental repair status identifies whether any additional work has been identified for which the customer's approval is required (0010, 0089, 0093, 0105-0106, 0112, Fig. 7, Fig. 8)]

	Regarding claims 33 and 52, the combination of Medeiros and Cook teaches the limitations of claims 5 and 36.
	Medeiros further discloses: 
	wherein the repair quote comprises a plurality of quotes and each quote represents a different repair recommendation.  
	[A supplemental repair is any repair that exceeds an original estimate (0107); Estimates display 362 includes a list of the estimates that have been prepared for the repair order…In this example, the estimates display 362 also identifies a supplemental estimate, including the date and time that the supplemental estimate was provided, and a link to the full estimate. The full estimate is, for example, a downloadable PDF document that provides a detailed list of parts, repair services, and associated costs that will be required for the repair (0104, 0122); A single repair order may be associated with multiple repairs, if the repairs are all being performed on the vehicle 130 during a repair session (0087, 0120); The supplemental informs the customer 106 that additional work is required that was not included in prior estimates, provides the supplemental estimate for the customer 106 to review, and permits the customer 106 to approve or decline to approve the supplemental repair (0117); The supplemental repair approval page 400 includes estimate control 406 that can be selected by the user to view the detailed estimate that has been prepared for the supplemental repair. The estimate includes an itemized listing of all parts, labor, and taxes that will be required to complete the supplemental repair (0122)]

	Regarding claim 37, the combination of Medeiros and Cook teaches the limitations of claim 36.
	Medeiros further discloses: 
	wherein the communication system comprises a wireless network.  
	[The data communication network 104 permits digital data to be communicated between computing devices. An example of a data communication network 104 is the Internet. The data communication network 104 can include multiple communication networks that collectively perform the data communication. Examples of such networks include the Internet, a local area network, a wireless or cellular communication network, and the like (0042; see also 0056, 0061)]

	Regarding claim 49, the combination of Medeiros and Cook teaches the limitations of claim 36.
	Cook further discloses: 
	receiving from the customer via the communication system an approval of the service estimate in advance of the vehicle arriving for service, wherein the receiving from the customer is performed by the computer system or cloud interface of the repair facility.  
	Cook teaches accepting the repair bid over a network or responding with questions/comments (0042, 0046) in the context of receiving and reviewing repair cost estimates from an unlimited number of shops prior to deciding who will complete the repair (0020) to obtain competitive estimate quotes and quality repairs without driving from shop to shop or searching website after website for the "right" vehicle repair shop (0021).
	The Examiner asserts the limitations added by the claim are recited in a manner in which the motivation and rational referenced in addressing claim 1 and claim 36 for the motivation and rationale to combine the combination of Medeiros and Cook applies here, as well.

	Regarding claim 57, the limitations of claim 57 are substantially similar to the limitations of claim 5, which is taught by combination of Medeiros and Cook, as discussed above. Claim 57 recites the additional limitation of:
	wherein the system is configured to receive an approval of the service estimate from the customer in advance of the vehicle arriving for service.  
	The limitation above is substantially similar to the limitation of claim 49, which is taught by combination of Medeiros and Cook, as discussed above.
	The motivation and rationale discussed in addressing claim 5 and claim 49 applies here, as well.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Medeiros, U.S. Patent Publication 20140019280, in view of Cook, U.S. Patent Application Publication 20110313951, and further in view of Gillam, U.S. Patent Publication 20150026696.
	Regarding claim 56, A system comprising: a computer system or cloud interface located in a repair facility; a network in communication with the computer system or cloud interface, and the Internet; an interface to a communication system in communication with the computer system or cloud interface; and a database for storing historical task-related data; wherein the system provides a repair quote to a customer including an estimated time to completion; wherein the repair quote is transmitted remotely to the customer via the communication system or the Internet; 
wherein upon receiving the repair quote, the customer is alerted; and Examiner: White, Lance WilliamAppl. No.: 15/862,536 
Art Unit: 368914 of 29SHOP-0001-01UOOUSwherein the repair facility is configured to receive from the customer via the communication system or the Internet an approval, disapproval, and question about the repair quote; and wherein the system directly communicates with a computing device during operation of the system;
	The Examiner notes the limitations above are addressed by addressing the substantially similar limitations of claim 5 and claim 36.
	While Medeiros discloses a mobile device, such as a smart phone (0051; see also 0043) and a wireless or cellular communication network, and the like (0042; see also 0056, 0061), the combination of Medeiros and Cook does not appear to explicitly recite the limitations in the context of tracking phones of employees. 
	However, Gillam — which is directed to scheduling vehicle-related tasks — discloses (note the portion in italics is what has not explicitly been addressed):
	[Various processing operations may be concurrently performed on the vehicles. Due to the large amount of activity in the rail yards, it may be difficult for operators at the yards to efficiently plan for current and/or scheduled locations and operations being performed on the different vehicles (0005); various vehicle-related tasks, such as repairs, and cargo loading/unloading, may be scheduled to be performed with respect to the vehicle (0006); A resource allocation module may allocate resources for the tasks to be performed. The resources may include one or more of employees, equipment, and facilities (0008)]
	and the computing device tracks phones of employees to determine when they are on the repair facility premises; and wherein at least one such computing device is wireless enabled and located adjacent an entry way to the repair facility and communicates with an employee's phone as the employee walks through the entry way.  
	[resources may include one or more of employees…classify the resources based on availability, capabilities, and geographic location (0057, 0072, 0078; see also 0045); the method may also include tracking the resources, outputting resource tracking data that relates to the resources that are tracked, and allocating the resources based on the resource tracking data (0009, 0073, 0078); the resource allocation module may track and index availability, capability, status, location, and the like of resources (0058); the resource allocation module may include or be in communication with a memory, database, or the like that stores data related to resources to be used for each task (0036); a time clock link may be in communication with the resource tracking module (0042); The resource allocation module may determine the available resources [including yard workers] and output such information to the scheduling module as resource allocation data (0036); the resource allocation module and/or the scheduling module may be in communication with the resource tracking module, which tracks the availability of the resources within the vehicle yard…yard workers may transmit data to the resource tracking module, such as through handheld devices, indicating their availability (0039); the disclosed modules may comprise software applications (0064)] 
	Applying the disclosure of Gillam to the instant claim limitations, as described by Gillam, resources may include employees; a time clock link may be in communication with the resource tracking module; the employees may workers may transmit data to the resource tracking module, such as through handheld devices, indicating their availability; the resource allocation module may determine the available resources [including yard workers] and output such information to the scheduling module as resource allocation data; the system may classify the resources [employees] based on availability, capabilities, and geographic location; the disclosed modules may comprise software applications.
	Additionally, Gillam teaches detecting the presence of an object through one or more sensors at certain area(s) within the location (0065, 0075), and teaches a tracking device, such as a radio frequency identification tag may be tracked by the task progress monitoring module (0040). This teaches or suggests the use of a tracking device, such as an RFID tag, to detect the presence of an object through one or more sensors at certain area(s) within the location.
	The Examiner asserts the disclosure of Gillam teaches or suggests the broadest reasonable interpretation of the limitations, and is substantially similar to the exemplary see instant specification at 0104).
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Medeiros teaches a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair. Cook teaches a computer-based method for obtaining repair cost estimates for a vehicle. Gillam teaches scheduling vehicle-related tasks.
	The difference between the combination of Medeiros and Cook and Gillam is that the combination of Medeiros and Cook does not appear to explicitly recite the limitations in the context of tracking phones of employees.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for scheduling vehicle-related tasks (as taught by Gillam) and the features for obtaining repair cost estimates for a vehicle (as taught by Cook) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Medeiros) in order to classify the resources, including employees, based on availability and capabilities to provide scheduling options (Gillam 0008), quickly identify and assign such employees to tasks that they are well-suited to perform (Gillam 0056), and efficiently plan for current and/or scheduled locations and operations being performed on the different vehicles (Gillam 0005).	
Additionally, the functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Gillam to the combination of Cook and Medeiros would simply incorporate the known methods for scheduling vehicle-related tasks as taught by Gillam and the known methods for obtaining repair cost estimates for a vehicle as taught by Cook with the known methods for facilitating communication between two or more parties involved with a vehicle repair as taught by Medeiros in order to classify the resources, including employees, based on availability and capabilities to provide scheduling options (Gillam 0008), quickly identify and assign such employees to tasks that they are well-suited to perform (Gillam 0056), and efficiently plan for current and/or scheduled locations and operations being performed on the different vehicles (Gillam 0005). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the known methods for scheduling vehicle-related tasks as taught by Gillam and the known methods for obtaining repair cost estimates for a vehicle as taught by Cook in the system of Medeiros since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7, 23, 29, 34, 41, 42, 47, 53, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Medeiros, U.S. Patent Publication 20140019280, in view of Cook, U.S. Patent Application Publication 20110313951, and further in view of McQuade, U.S. Patent Publication 20120136527.
rding claims 7 and 41, the combination of Medeiros and Cook teaches the limitations of claims 5 and 36.
	wherein the repair quote transmitted to the customer comprises at least a first quote and a second quote; wherein the first quote comprises a first price and a first completion time; wherein the second quote comprises a second price and a second completion time; and 
	wherein the repair facility is configured to receive from the customer remotely selects a selection of either the first quote or the second quote.  
	The Examiner asserts that, as discussed in addressing claim 5 and claim 36, the combination of Medeiros and Cook teaches quotes and supplemental quotes (i.e., first and second quotes), wherein quotes comprise an estimated time to completion, wherein the user may approve or disapprove the quotes.
	Medeiros further discloses:
	wherein the repair quote transmitted to the customer comprises at least a first quote and a second quote; wherein the first quote comprises a first price and a first completion time; wherein the second quote comprises a second price and a second completion time; and
	[Estimates display 362 includes a list of the estimates that have been prepared for the repair order. In this example, the estimates display 362 identifies an original estimate, and shows the date and time that the estimate was provided. A link to a full copy of the original estimate is also provided. In this example, the estimates display 362 also identifies a supplemental estimate, including the date and time that the supplemental estimate was provided, and a link to the full estimate. The full estimate provides a detailed list of parts, repair services, and associated costs that will be required for the repair (0104; see also 0108, 0109, 0118);The promised dates display 358 includes a record of dates for certain events involving the repair, such as the drop off date, the repair start date, the repair complete date, the pickup date, and the promised date that the repair would be completed (0101, Fig. 7)]
	wherein the repair facility is configured to receive from the customer remotely selects a selection of either the first quote or the second quote.  
	[The customer home page 310 is displayed to the customer 106 on the customer computing device 124 (FIG. 1), after the customer has logged in to the vehicle repair system 102 (0086, 0116); customer approval is required before the repair can proceed (0093); the repair does not proceed until the customer 106 has approved the estimate, (0104); FIG. 8 is a screen shot of an example supplemental repair approval page (0018, see Fig.8 comprising icons for “Authorize,” “Do Not Authorize,” and “Contact By Phone”); In another embodiment, the contact control 416 initiates a message to the repair site, which allows the customer 106 to ask questions or request additional information about the supplemental repair before authorizing or denying the supplemental repair (0129, Fig. 13)]
	Additionally, while the exemplary embodiments explicitly referenced by Medeiros appear to focus on providing a repair quote, alerting the customer, receiving approval (i.e., authorizing or not authorizing) and questions in the context of a supplemental estimate (0040, 0104, Fig. 8), as discussed in addressing claim 5 and claim 36, Cook additionally teaches receiving and reviewing repair cost estimates from an unlimited number of shops prior to deciding who will complete the repair (0020) to obtain competitive estimate quotes and quality repairs without driving from shop to shop or searching website after website for the "right" vehicle repair shop (0021).
	While the combination of Medeiros and Cook teaches the broadest reasonable interpretation of the limitations, the Examiner introduces McQuade to more specifically address the aspects of a first and second quote comprising a first and second price and completion time and a user selecting a quote from a plurality of quotes.
	McQuade — which is directed to obtaining competitive pricing data and additional information from vendors in response to a service request in order to make an informed selection — discloses:
	wherein the repair quote transmitted to the customer comprises at least a first quote and a second quote; wherein the first quote comprises a first price and a first completion time; wherein the second quote comprises a second price and a second completion time; and 
wherein the repair facility is configured to receive from the customer remotely selects a selection of either the first quote or the second quote.  
	[determining the service needs of a particular vehicle, contacting a plurality of suitable vendors to obtain pricing data for the service, and providing the operator of the vehicle with the pricing data obtained from the vendors. In at least some embodiments, one or more of the following types of additional information for each vendor will be provided along with the pricing data, to enable the consumer (the owner or operator of the vehicle) to make an informed selection: a rating of the vendor, a relative distance between the consumer (or known vehicle location) and the vendor, a time period defining when the vendor will be able to accommodate the service (0012, 0041, 0055, 0088, 0089, Figs. 1A-1F, Fig. 5); making an informed selection of an appropriate vendor among multiple vendors may be based on a number of factors, including pricing and a time period (0002, 0008, 0012, 0093, Fig. 5); the operator can make a selection of the service vendor to carry out the repair work. The selected service vendor may not be the lowest bid or quote to do the work, since the operator may include other factors besides the cost bid or quote in making this selection…the selected vendor may be chosen by the operator based on the reputation of the vendor or based on the indicated time delay before the repair work can be started by the vendor (0072, Fig. 5 discussing making a vendor selection based on a plurality of factors, such as immediacy of required repairs, location of vendor, pricing, schedule, time, and date based on the needs of the vehicle operator, and the difference between factors among a plurality of vendors, wherein the vendor selected may not have the lowest value for a certain factor)]
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Medeiros teaches a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair. Cook teaches a computer-based method for obtaining repair cost estimates for a vehicle. McQuade teaches obtaining competitive pricing data and additional information from vendors in response to a service request in order to make an informed selection.
	The difference between the combination of Medeiros and Cook and McQuade is that McQuade is introduced to more specifically address the aspects of a first and 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for obtaining competitive pricing data and additional information from vendors in response to a service request in order to make an informed selection (as taught by McQuade) and the features for obtaining repair cost estimates for a vehicle (as taught by Cook) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Medeiros) in order to provide vehicle operators with a more complete list of the suitable and cost effective repair facilities available near a location to perform the required servicing, provide the cost charged by each such repair service vendor for performing the required repair or maintenance,  obtain the lowest costs at which each such vendor is willing to perform the repair task, and provide vehicle operators with well defined service needs (new tires, oils changes, etc.) with similar information on suitable vendors (McQuade 0009), and to create a list of the repair service vendors willing and able to promptly perform a repair, along with the costs for each specific vendor to complete the repair (McQuade 0010).	
	Additionally, the functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of McQuade to the combination of Cook and Medeiros would simply incorporate the known methods for obtaining competitive pricing data and additional information from vendors in response to a service request in order to make an informed selection as taught by McQuade and the known methods for obtaining repair cost Cook with the known methods for facilitating communication between two or more parties involved with a vehicle repair as taught by Medeiros in order to provided vehicle operators with a more complete list of the suitable and cost effective repair facilities available near a location to perform the required servicing, provide the cost charged by each such repair service vendor for performing the required repair or maintenance,  obtain the lowest costs at which each such vendor is willing to perform the repair task, and provide vehicle operators with well defined service needs (new tires, oils changes, etc.) with similar information on suitable vendors (McQuade 0009), and to create a list of the repair service vendors willing and able to promptly perform a repair, along with the costs for each specific vendor to complete the repair (McQuade 0010).	
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the known methods for obtaining competitive pricing data and additional information from vendors in response to a service request in order to make an informed selection as taught by McQuade and the known methods for obtaining repair cost estimates for a vehicle as taught by Cook in the system of Medeiros since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Regarding claims 23 and 42, the combination of Medeiros, Cook, and McQuade teaches the limitations of claims 7 and 41.
	McQuade further discloses: 
	wherein the first price is lower than the second price and the first completion time is later than the second completion time, thus enabling the customer to obtain an earlier completion time if they choose to pay the second price.  NFDM
	[making an informed selection of an appropriate vendor among multiple vendors may be based on a number of factors, including pricing and a time period (0002, 0008, 0012, 0093, Fig. 5); the operator can make a selection of the service vendor to carry out the repair work. The selected service vendor may not be the lowest bid or quote to do the work, since the operator may include other factors besides the cost bid or quote in making this selection…the selected vendor may be chosen by the operator based on the reputation of the vendor or based on the indicated time delay before the repair work can be started by the vendor (0072, Fig. 5 discussing making a vendor selection based on a plurality of factors, such as immediacy of required repairs, location of vendor, pricing, schedule, time, date based on the needs of the vehicle operator, and the difference between factors among a plurality of vendors, wherein the vendor selected may not have the lowest value for a certain factor)]
	The Examiner asserts the limitations added by the claim are recited in a manner in which the motivation and rational referenced in addressing claim 7 and claim 41 for the motivation and rationale to combine the combination of Medeiros, Cook, and McQuade applies here, as well.	

	Regarding claims 29 and 47, the combination of Medeiros and Cook teaches the limitations of claims 5 and 36.
	Medeiros further discloses:
	wherein the database is further used for storing parts inventory data; 
	[The data regarding the repair sites and the products available from the repair sites is stored in store data 234…data associated with products available from the first repair site is stored in repair site store data 626, while data associated with products available from the second repair site is stored in repair site store data 628 (0192); The repair site store data 626 and 628 includes both repair site information and product data (0193); The categories control 652 is a drop-down menu from which the user can select a category for limiting the product listings shown in the home page 640. Examples of categories include, for example, aftermarket parts, auto body supplies allied, automotive refinishes, automotive services, businesses for sale, computer software, custom wheels, custom auto parts, equipment, new cars, new OEM parts (0198); The product data includes, for example, a title of the product, a description of the product, one or more product categories…a location, shipping and payment details (0194)]
	wherein for a service operation and estimated part replacement, the system predicts time and cost for the service operation; wherein the time and cost prediction is used to create the repair quote; and 
	[The supplemental repair order includes a line-item detail estimate for the supplemental repair, including a description of the repair to be completed, as well as a detailed cost estimate for each portion of the supplemental repair (parts, labor, etc.) (0093, 0104, 0122, 0150); The promised dates display 358 includes a record of dates 
	wherein the time and cost prediction is based on at least one of: a job template for the service operation; historical data for past services performed at the repair facility; estimated services based on third party data; and maintenance estimates based on third party data.  
	[message templates include, for example, a template for project messages, a template for supplemental repair messages, and a template for delay order messages. Upon selection of one of the messages, an editor is displayed in which the template can be modified for the respective message (0154); Videos can be taken to show aspects of the repair that may not be clearly understood, appreciated, or verifiable, from a written description or a photograph…videos from third-party web sites can be included (0113); aftermarket parts, custom auto parts, new OEM parts, used parts (0198); a line-item detail estimate for the supplemental repair, including a description of the repair to be completed, as well as a detailed cost estimate for each portion of the supplemental repair (parts, labor, etc.) (0093, 0104, 0122, 0150); data associated with products available from the first repair site is stored in repair site store data 626, while data associated with products available from the second repair site is stored in repair site store data 628. The customized repair site store interface engines 622 and 624 therefore save and retrieve data only from the respective repair site store data 626 or 
	While the combination of Medeiros and Cook teaches the broadest reasonable interpretation of the limitations, the Examiner introduces McQuade to more specifically address the limitations with respect to parts and service associated with a repair quote.
	wherein the database is further used for storing parts inventory data; 
	[parts required for the service are ordered, all while the vehicle continues to operate (0098); where a consumer suspects that a specific vehicle needs servicing, but does not understand what specific service is required, and that consumer wants a pricing service provider to obtain pricing data for the vehicle service…diagnostic tools to extract vehicle performance data…vehicle operators can pay a modest fee to have such data extracted from their vehicles (auto parts stores are known to provide this service free, so that they can obtain revenue from selling the consumer the parts and tools required to perform the service themselves) (0057)]
	wherein for a service operation and estimated part replacement, the system predicts time and cost for the service operation; wherein the time and cost prediction is used to create the repair quote; and 
	[Vendors interested in repairing the vehicle can then submit non-binding or binding quotes for the cost to complete the job, which in some exemplary embodiments, may be broken down in terms of labor and parts costs (0017); information displayed herein includes details on the identified mechanical fault (in this example, the mechanical fault is a defective fuel injector), an estimated amount of time required for the repair (most vendors use standardized tables/databases to determine the time required for repairs, or such information can be obtained by using a diagnostic application employed by the monitoring service or the individual repair vendor), the pricing data for each repair vendor (as illustrated, such pricing data is broken out by labor and parts, although it should be understood that the pricing data can simply be provided as a total price), the name and address of each repair vendor, the availability of the repair vendor (Vendor 1, Brett's Truck Repair, has a 1 day wait for the repair, while Vendor 2, Bill's Diesel Service, can perform the repair immediately), a distance between the vehicle and the repair vendor, and a performance rating (wrench icons 108a-108c) for each repair vendor (0090)] 
	wherein the time and cost prediction is based on at least one of: a job template for the service operation; historical data for past services performed at the repair facility; estimated services based on third party data; and maintenance estimates based on third party data.  
	[The diagnosis of the vehicle performance data can be performed by a third party, by the pricing service provider, or by each vendor providing a price quote, as well as combinations and permutations thereof….conveying vehicle performance data collected by such third parties to a pricing service provider to be used for the purpose of 
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Medeiros teaches a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair. Cook teaches a computer-based method for obtaining repair cost estimates for a vehicle. McQuade teaches obtaining competitive pricing data and additional information from vendors in response to a service request in order to make an informed selection.
	The difference between the combination of Medeiros and Cook and McQuade is that McQuade is introduced to more specifically address the limitations with respect to parts and service associated with a repair quote.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for obtaining competitive pricing data and additional information from vendors in response to a service request in order to make an informed selection (as taught by McQuade) and the features for obtaining repair cost estimates for a vehicle (as taught by Cook) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Medeiros) in order to provide vehicle operators with etc.) with similar information on suitable vendors (McQuade 0009), and to create a list of the repair service vendors willing and able to promptly perform a repair, along with the costs for each specific vendor to complete the repair (McQuade 0010).	
	Additionally, the functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of McQuade to the combination of Cook and Medeiros would simply incorporate the known methods for obtaining competitive pricing data and additional information from vendors in response to a service request in order to make an informed selection as taught by McQuade and the known methods for obtaining repair cost estimates for a vehicle as taught by Cook with the known methods for facilitating communication between two or more parties involved with a vehicle repair as taught by Medeiros in order to provided vehicle operators with a more complete list of the suitable and cost effective repair facilities available near a location to perform the required servicing, provide the cost charged by each such repair service vendor for performing the required repair or maintenance,  obtain the lowest costs at which each such vendor is willing to perform the repair task, and provide vehicle operators with well defined service needs (new tires, oils changes, etc.) with similar information on suitable vendors (McQuade 0009), and to create a list of the repair service vendors willing and able to McQuade 0010).	
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the known methods for obtaining competitive pricing data and additional information from vendors in response to a service request in order to make an informed selection as taught by McQuade and the known methods for obtaining repair cost estimates for a vehicle as taught by Cook in the system of Medeiros since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Regarding claims 34 and 53, the combination of Medeiros and Cook teaches the limitations of claims 5 and 36.
	The combination of Medeiros and Cook does not appear to explicitly recite wherein a reminder is created for a vehicle to return to the repair facility to check a component that was not ready to be replaced.  
	However, McQuade — which is directed to obtaining competitive pricing data and additional information from vendors in response to a service request in order to make an informed selection — discloses:
	wherein a reminder is created for a vehicle to return to the repair facility to check a component that was not ready to be replaced.  
	[any type of vehicle service where the scope of the required service is well characterized at the time of the request. Exemplary, but not limiting defined service requests includes brake replacement (replacement of pads only, or the replacement of pads and resurfacing of rotors), oil changes, tire replacement, cooling system maintenance, scheduled maintenance services, and repair of diagnosed vehicle faults. The defined service request can originate from a vehicle operator (such as an individual car owner or a fleet operator) or from a third party monitoring service, which regularly acquires vehicle performance data, and monitors the vehicle performance data to identify any vehicle service needs. Vehicle manufactures are increasingly collecting and storing vehicle performance data from vehicles they manufacture and sell. Manufactures such as General Motors, Ford, and Hyundai each have varying abilities to collect vehicle performance data. Applicant is developing data collection components to be installed in fleet vehicles (such data collection components are often integrated into position tracking components), to be used by vendors to offer monitoring services to alert vehicle owners to service issues that can be proactively addressed before failures take vehicles out of service or result in more costly repairs. Such a monitoring service (via the manufacturer or some other party) can analyze the vehicle performance data, and contact the pricing service provider when the need for vehicle service is identified. The pricing service provider will then provide the monitoring service with the price quotes, and the monitoring service can provide those pricing quotes to their clients (the vehicle operator) (0050)]
	The Examiner asserts the limitations added by the claim are recited in a manner in which the motivation and rational referenced in addressing claim 7 and claim 41 for Medeiros, Cook, and McQuade applies here, as well.	

	Regarding claim 55, the combination of Medeiros and Cook teaches the limitations of claim 36.
	Medeiros further discloses: 
	ordering parts automatically when predicted to be needed for a job where the parts are not currently available in inventory.  
	[The data regarding the repair sites and the products available from the repair sites is stored in store data 234…data associated with products available from the first repair site is stored in repair site store data 626, while data associated with products available from the second repair site is stored in repair site store data 628 (0192); The repair site store data 626 and 628 includes both repair site information and product data (0193); The categories control 652 is a drop-down menu from which the user can select a category for limiting the product listings shown in the home page 640. Examples of categories include, for example, aftermarket parts, auto body supplies allied, automotive refinishes, automotive services, businesses for sale, computer software, custom wheels, custom auto parts, equipment, new cars, new OEM parts (0198); The product data includes, for example, a title of the product, a description of the product, one or more product categories…a location, shipping and payment details (0194); data associated with products available from the first repair site is stored in repair site store data 626, while data associated with products available from the second repair site is stored in repair site store data 628. The customized repair site store interface engines 622 and 624 therefore save and retrieve data only from the respective repair site store data 626 or 628, while the centralized store interface engine 620 uses the combination of data from all of the repair site store data 626 and 628 (0192); the centralized store interface engine 620 compiles all of the products that are available from any of the repair sites into a single interface, where a potential customer can view all of the products that are available for purchase from any of the repair sites (0190)]
	While the combination of Medeiros and Cook teaches the broadest reasonable interpretation of the limitations, the Examiner introduces McQuade to more specifically address the limitations with respect to ordering parts associated with a repair quote.
	ordering parts automatically when predicted to be needed for a job where the parts are not currently available in inventory.  
	[parts required for the service are ordered, all while the vehicle continues to operate (0098; see also 0057)]
	The Examiner asserts the limitations added by the claim are recited in a manner in which the motivation and rational referenced in addressing claim 7 and claim 41 for the motivation and rationale to combine the combination of Medeiros, Cook, and McQuade applies here, as well.	

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Medeiros, U.S. Patent Publication 20140019280, in view of Cook, U.S. Patent Application Publication 20110313951, in view of McQuade, U.S. Patent Publication 20120136527. and further in view of Tellefsen, U.S. Patent Publication 20080126264.
	Regarding claim 58, A system comprising: a computer system or cloud interface located in a repair facility; a network in communication with the computer system or cloud interface, and the Internet; an interface to a communication system in communication with the computer system or cloud interface; and a database for storing historical task-related data and parts inventory data; 
	wherein the system provides a repair quote to a customer including an estimated time to completion; 
	wherein the repair quote is transmitted remotely to the customer via the communication system or the Internet; 
	wherein upon receiving the repair quote, the customer is alerted; 
	wherein the repair facility is configured to receive from the customer can approve, disapprove, via the communication system or the Internet an approval, disapproval, and question about the repair quote remotely; 
	The Examiner notes the limitations above are addressed by addressing the substantially similar limitations of claim 5 and claim 36. The motivation and rational referenced in addressing claim 5 and claim 36 for the initial motivation and rationale to combine the combination of Medeiros and Cook applies here, as well.
	
Art Unit: 368916 of 29SHOP-0001-01UOOUSwherein parts are automatically ordered when predicted to be needed for a job where the parts are not currently available in inventory; and 
	The limitation above is taught in addressing claim 55. Claim 55 is taught by the combination of Medeiros, Cook, and McQuade. The motivation and rational referenced in addressing claim 7 and claim 41 for the initial motivation and rationale to combine the combination of Medeiros, Cook, and McQuade applies here, as well.	
	The combination of Medeiros, Cook, and McQuade does not appear to explicitly recite the additional limitations introduced by claim 57 as related to determining prices using a curve fitting model.
	However, Tellefsen — which is directed to systems and methods for price optimization using business segmentation — discloses:
	["Pricing Objective" may be used to guide the negotiated price in a business segment (0064); Deal guidance contains pricing objective prices, which include target price, approval price(s) and floor prices for each product in a segment. It is calculated using the segments historical prices and the assigned pricing objective. In some embodiments, each pricing objective price (target, approval, and floor) may be defined as a percentile and when applied to a data set can be used to calculate price points. An optimizer calculates the optimal deal guidance prices for each segment using the calculated pricing power, risk and objective (0066); 
	wherein prices are automatically determined using a curve fitting model where a target gross profit for parts sales is attained by: 
	fitting a curve to a previous time period's parts sale data to produce a suggested markup; and 
	wherein the suggested markup is then applied to some or all parts sold in a subsequent time period.
NOTE: Regarding the limitations (emphasis added):
		wherein prices are automatically determined using a curve fitting 			model where a target gross profit for parts sales is attained by: 
			fitting a curve to a previous time period's parts sale 				data to produce a suggested markup; and wherein the 				suggested markup is then applied to some or all parts 				sold in a subsequent time period.
	The Examiner notes the claim construction results in the scope of the underlined limitations being defined by the language in bold. Additionally, the wherein the suggested markup is then applied to some or all parts sold in a subsequent time period,” is interpreted as nonfunctional descriptive material meant to convey an intended use of the suggested markup in a subsequent time period, but does not establish a functional relationship with regard to a positively recited function being performed by the system (i.e., the language conveys a future intended use of the suggested markup, wherein applying the suggested markup is to be performed in a subsequent time period in which parts are sold), and thus, does not serve to distinguish over the prior art and is not given patentable weight.
	
	
	Tellefsen discloses:
	[shaping the price distribution curve using pricing objectives (0053, 0055-0057, Fig. 24, Figs. 26A-26C); Output from the demand model to the optimization model may be a set of price elasticity curves and optionally a set of win probability curves. One embodiment of the instant optimization model selects the demand model which best fits the cleansed data as discussed above. Game theory may be used to model competitive behavior based on historical data. One embodiment of the instant optimization combines game theory with dynamic non-linear optimization to give optimized prices. The optimization may be performed subject to optimization goals and constraints provided by Price and Policy Manager 116. For instance, the goal may be to optimize pocket margin given a limited change in product volume or product price (0129; see also 0147, 0153-0155, Fig. 24, Figs. 26A-26C describing shaping the price distribution curve using pricing objectives, sale quantity, historical product demand, minimum and maximum price, objective price, target price, calculating price points); pricing thresholds (0152); analyzing pricing risk based on sales revenue data, changes in sales from a prior period (0112)] The Examiner asserts the disclosure of Tellefsen as related to: shaping the price distribution curve using pricing objectives; the instant optimization model selects the demand model which best fits the cleansed fitting a curve to a previous time period's parts sale data to produce a suggested markup.
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Medeiros teaches a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair. Cook teaches a computer-based method for obtaining repair cost estimates for a vehicle. McQuade teaches obtaining competitive pricing data and additional information from vendors in response to a service request in order to make an informed selection. Tellefsen teaches price optimization using business segmentation.
	The difference between the combination of Medeiros, Cook, and McQuade and Tellefsen is that the combination of Medeiros, Cook, and McQuade does not appear to explicitly recite the additional limitations introduced by claim 57 as related to determining prices using a curve fitting model.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for price optimization using business segmentation (as taught by Tellefsen), the features for  McQuade) and the features for obtaining repair cost estimates for a vehicle (as taught by Cook) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Medeiros) in order to determine business rules which guide the optimization (Tellefsen 0003) guide price selection according to rules based on business policy parameters and overall business objectives (Tellefsen 0003), and to develop robust price modeling and optimization schemes based on all relevant data (Tellefsen 0019) in order to continuously loop back to update and calibrate the price modeling and optimization schemes with new sales data (Tellefsen 0019).	
	Additionally, the functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Tellefsen to the combination of Cook, Medeiros, and McQuade would simply incorporate the known methods for price optimization using business segmentation as taught by Tellefsen, the known methods for obtaining competitive pricing data and additional information from vendors in response to a service request in order to make an informed selection as taught by McQuade, and the known methods for obtaining repair cost estimates for a vehicle as taught by Cook with the known methods for facilitating communication between two or more parties involved with a vehicle repair as taught by Medeiros in order to determine business rules which guide the optimization (Tellefsen 0003) guide price selection according to rules based on business policy parameters and overall business objectives (Tellefsen 0003), and to Tellefsen 0019) in order to continuously loop back to update and calibrate the price modeling and optimization schemes with new sales data (Tellefsen 0019).	
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the known methods for price optimization using business segmentation as taught by Tellefsen, the known methods for obtaining competitive pricing data and additional information from vendors in response to a service request in order to make an informed selection as taught by McQuade, and the known methods for obtaining repair cost estimates for a vehicle as taught by Cook in the system of Medeiros since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 26, 27, 28, 44, 45, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Medeiros, U.S. Patent Publication 20140019280, in view of Cook, U.S. Patent Application Publication 20110313951, in view of Gillam, U.S. Patent Publication 20150026696, and further in view of Yankelevich, U.S. Patent Publication 20130197954.
	Regarding claims 26 and 44, the combination of Medeiros and Cook teaches the limitations of claims 5 and 36.
	While the combination of Medeiros and Cook teaches the broadest reasonable interpretation of the claim limitations as related to transmitting a task assignment using Medeiros and Cook teaches that a user may accept or decline an offer, the Examiner introduces Gillam to more specifically address the limitations in the context disclosed by the instant specification.
	Gillam — which like the present invention is directed to scheduling vehicle-related tasks — discloses:
	[Various processing operations may be concurrently performed on the vehicles. Due to the large amount of activity in the rail yards, it may be difficult for operators at the yards to efficiently plan for current and/or scheduled locations and operations being performed on the different vehicles (0005); various vehicle-related tasks, such as repairs, and cargo loading/unloading, may be scheduled to be performed with respect to the vehicle (0006); A resource allocation module may allocate resources for the tasks to be performed. The resources may include one or more of employees, equipment, and facilities. The resource allocation module may be configured to classify the resources based on availability, capabilities, estimated time associated with tasks, and scheduled times associated with tasks (0008, 0032, 0056-0058, 0072)]
	wherein the system offers a task assignment to a repair facility user; and wherein the repair facility is configured to receive from the repair facility user an acceptance or decline of the offered task.  
	[the resource allocation may allocate resources through the use of a lookup table, a database, and the like. The allocation may be static, or dynamic. In one the assignment of an employee to a task may be prohibited based on employee information (0052-0053); workers may transmit data to the resource tracking module, such as through handheld devices, indicating their availability and/or the availability of particular equipment, facilities, devices, components, parts, and/or the like (0040); The task edit screen may be used to update or change default settings of a generated schedule, for example. As an example, the task edit screen may allow an individual to change information on the schedule through checkboxes, clicking on edit buttons, and/or the like (0035-0039, 0049, 0051); generating a task schedule based on task identification data and task estimation data and allocating resources based on user input and third user input (0070, 0078, 0079); Tasks, such as repairs, may be edited by an individual (0050-0051); The individual may modify the schedule of tasks from default estimated times to values defined by the individual. For example, the individual may modify the schedule of tasks if the total scheduled time for the tasks exceeds: a desired departure date of the vehicle, available time for employee(s) to perform the task(s), or the like (0035); The resource allocation module may assign employees with available-to-schedule hours to tasks, such as repair transactions (0037)]
	As described by Gillam, the system may assign a plurality of tasks for a vehicle repair order to a plurality of users based on availability and capability. A user may view a displayed schedule, wherein a task has been assigned to the user, and the user may provide input regarding their availability or qualifications. The system may allow a task to be assigned based on the user’s availability or capabilities, and the system may 
	Additionally, the combination of Medeiros and Cook teaches the limitations of claims 5 and 36, which comprise receiving a repair quote and a user providing approval, disapproval, or questions associated with an offer.
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Medeiros teaches a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair. Cook teaches a computer-based method for obtaining repair cost estimates for a vehicle. Gillam teaches scheduling vehicle-related tasks.
	The difference between the combination of Medeiros and Cook and Gillam is that Gillam is introduced to more specifically address the limitations in the context disclosed by the instant specification.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for scheduling  Gillam) and the features for obtaining repair cost estimates for a vehicle (as taught by Cook) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Medeiros) in order to classify the resources, including employees, based on availability and capabilities to provide scheduling options (Gillam 0008), quickly identify and assign such employees to tasks that they are well-suited to perform (Gillam 0056), and efficiently plan for current and/or scheduled locations and operations being performed on the different vehicles (Gillam 0005).	
	Additionally, the functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Gillam to the combination of Cook and Medeiros would simply incorporate the known methods for scheduling vehicle-related tasks as taught by Gillam and the known methods for obtaining repair cost estimates for a vehicle as taught by Cook with the known methods for facilitating communication between two or more parties involved with a vehicle repair as taught by Medeiros in order to classify the resources, including employees, based on availability and capabilities to provide scheduling options (Gillam 0008), quickly identify and assign such employees to tasks that they are well-suited to perform (Gillam 0056), and efficiently plan for current and/or scheduled locations and operations being performed on the different vehicles (Gillam 0005). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the known methods for scheduling vehicle-related tasks as taught by Gillam and the known methods for obtaining repair cost estimates for a vehicle as taught by Cook in the system of Medeiros since the claimed invention is merely a combination of 
	While the combination of Medeiros, Cook, and Gillam teaches the broadest reasonable interpretation of the claims, the Examiner introduces Yankelevich to more specifically address the concept of the conditional acceptance of a task. 
	Yankelevich — which is directed to web-based task management — discloses:
	wherein the system offers a task assignment to a repair facility user; and wherein the repair facility is configured to receive from the repair facility user an acceptance or decline of the offered task.  
	[The task management module 202 manages tasks and generates tasks from information entered by a customer in one or more templates provided by the template management module 204…The template management module 204 provides various templates or screens for a customer or worker to interact with when accessing the crowdsourcing management server 104. The adjudication module 206 manages the results provided/submitted by a worker for a task. The adjudication module 206 utilizes one or more adjudication rules or acceptance criteria to ensure that the best results of a task are identified and/or to provide a degree of confidence in the correctness of a result (0031); The worker management module 208, in one embodiment, uses the worker data 214 for, among other things, determining which set of workers to present a given task to  (0032); A third column 310, entitled "Keywords", comprises entries 312 that comprise optional keywords for the corresponding task. These keywords allow the customer or worker to search for tasks being maintained by the server 104. It should be noted that etc. The crowdsourcing manager 112 can then match tasks to specific workers based on the worker's profile and the keywords associated with the task (0035); create a task/project to be presented to one or more workers of a crowd environment (0045); An eighth column 330, entitled "Worker Specs", comprises entries 332 identifying optional workers qualifications for the corresponding task. These worker specifications/qualifications can be any condition defined by the user that a worker must satisfy prior to being selected for or allowed to participate in a task (0037); create a task/project to be presented to one or more workers of a crowd environment (0045)	As described by Yankelevich, the system may offer task assignments to a worker, and the task may be accepted or declined based on the worker specifying key words corresponding to the task or the task may be accepted or declined based on the tasks being associated with a given type, category, keyword, technical area, etc. 
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Medeiros teaches a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair. Cook teaches a computer-based method for obtaining repair cost estimates for a vehicle. Gillam teaches scheduling vehicle-related tasks. Yankelevich teaches web-based task management.
Medeiros, Cook, and Gillam and Yankelevich is that Yankelevich is to more specifically address the concept of the conditional acceptance of a task. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for web-based task management (as taught by Yankelevich), the features for scheduling vehicle-related tasks (as taught by Gillam), and the features for obtaining repair cost estimates for a vehicle (as taught by Cook) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Medeiros) in order to create a task/project to be presented to one or more workers of a crowd environment (Yankelevich 0045), define any condition, such as worker specifications/qualifications that a worker must satisfy (Yankelevich 0037), and match tasks to specific workers based on the worker's profile and the keywords associated with the task (Yankelevich 0035).	
	Additionally, the functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Yankelevich to the combination of Medeiros, Cook, and Gillam would simply incorporate the known methods for web-based task management as taught by Yankelevich, the known methods for scheduling vehicle-related tasks as taught by Gillam and the known methods for obtaining repair cost estimates for a vehicle as taught by Cook with the known methods for facilitating communication between two or more parties involved with a vehicle repair as taught by Medeiros in order to create a task/project to be presented to one or more workers of a crowd environment Yankelevich 0045), define any condition, such as worker specifications/qualifications that a worker must satisfy (Yankelevich 0037), and match tasks to specific workers based on the worker's profile and the keywords associated with the task (Yankelevich 0035). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the known methods for web-based task management as taught by Yankelevich, the known methods for scheduling vehicle-related tasks as taught by Gillam, and the known methods for obtaining repair cost estimates for a vehicle as taught by Cook in the system of Medeiros since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Regarding claim 27, the combination of Medeiros, Cook, Gillam, and Yankelevich teaches the limitations of claim 26.
	Medeiros further discloses: 
	wherein if the offered task is declined, the offered task is transferred via the system from the repair facility user to another repair facility user.  
	Gillam further discloses:
	[An individual may assign employees with respect to one or more tasks for a vehicle (0050, 0052, 0068, 0072, 0078); static or dynamic resource allocation, and manual resource allocation (0038); updating the generated schedule based on employee availability (0039); update a vehicle task schedule based on the resource, parts inventory, and cost factors, and generate numerous scheduling options (0059); 
	Additionally, Yankelevich further discloses:
	[a task may be assigned to a set of one or more workers (0029, 0038, 0050); the task management module 202 can optionally assign additional workers to the task (0071); A third input field 1410 allows the customer to specify a condition. A fourth input field 1412 allows the customer to specify the next workflow that is presented to the worker if the condition(s) is satisfied (0057); if worker results do not meet acceptance criterion, the task is provided to an additional set of workers until the acceptance criterion is satisfied (0076)]
	The Examiner asserts the limitations added by the claim are recited in a manner in which the motivation and rational referenced in addressing claim 27 for the motivation and rationale to combine the combination of Medeiros, Cook, Gillam, and Yankelevich applies here, as well.	

	Regarding claim 45, the combination of Medeiros and Cook teaches the limitations of claim 43.
	Gillam further discloses: 
wherein the task is transferred via the system from the repair facility user to another repair facility user.  
	[An individual may assign employees with respect to one or more tasks for a vehicle (0050, 0052, 0068, 0072, 0078); static or dynamic resource allocation, and manual resource allocation (0038); updating the generated schedule based on employee availability (0039); update a vehicle task schedule based on the resource, parts inventory, and cost factors, and generate numerous scheduling options (0059); prioritize resource allocation based on a preferred weighting or weighted status…weightings may reflect shop efficiencies, worker efficiency, and parts cost, quality, and availability (as well as the availability of workers, equipment, etc. at each shop)…the system may highlight processes, equipment availability, and/or employees that may be causes of delay (0062); The resource allocation module may allocate the resources based on the resource tracking data (0073); The scheduling module may update the vehicle task schedule based on the task progress data (0074)]
	Additionally, Yankelevich further discloses:
	[a task may be assigned to a set of one or more workers (0029, 0038, 0050); the task management module 202 can optionally assign additional workers to the task (0071); A third input field 1410 allows the customer to specify a condition. A fourth input field 1412 allows the customer to specify the next workflow that is presented to the worker if the condition(s) is satisfied (0057); if worker results do not meet acceptance criterion, the task is provided to an additional set of workers until the acceptance criterion is satisfied (0076)]
Medeiros, Cook, Gillam, and Yankelevich applies here, as well.

	Regarding claims 28 and 46, the combination of Medeiros and Cook teaches the limitations of claims 5 and 36.
	(claim 28) wherein the system offers a task assignment to a repair facility user; wherein the repair facility is configured to receive from the repair facility user a conditionally acceptance of the offered task, and wherein the conditional acceptance is based at least in part on an estimated completion time for a predecessor task.  
	(claim 46) transmitting a task assignment to a repair facility user, wherein the transmitting comprises using a network of the repair facility; and wherein the task assignment enables the repair facility user to conditionally accept the offered task, and wherein the conditional acceptance is based at least in part on an estimated completion time for a predecessor task.
	While the combination of Medeiros and Cook teaches the broadest reasonable interpretation of the claim limitations (as discussed above) as related to transmitting a task assignment using a network of the repair facility, wherein asking a vendor for a quote and the vendor providing or not providing a response to the request for a quote may be interpreted as offering a task to a repair facility user, wherein an estimate may be associated with promised dates, such as the drop off date, the repair start date, the repair complete date, the pickup date, and the promised date that the repair would be completed wherein the repair facility user may either accept or decline the offered task, and the combination of Medeiros and Cook teaches that a user may accept or decline an offer, the Examiner introduces Gillam to more specifically address the limitations in the context disclosed by the instant specification.
	Gillam — which like the present invention is directed to scheduling vehicle-related tasks — discloses:
	[Various processing operations may be concurrently performed on the vehicles. Due to the large amount of activity in the rail yards, it may be difficult for operators at the yards to efficiently plan for current and/or scheduled locations and operations being performed on the different vehicles (0005); various vehicle-related tasks, such as repairs, and cargo loading/unloading, may be scheduled to be performed with respect to the vehicle (0006); A resource allocation module may allocate resources for the tasks to be performed. The resources may include one or more of employees, equipment, and facilities. The resource allocation module may be configured to classify the resources based on availability, capabilities, estimated time associated with tasks, and scheduled times associated with tasks (0008, 0032, 0056-0058, 0072)]
	(claim 28) wherein the system offers a task assignment to a repair facility user; wherein the repair facility is configured to receive from the repair facility user a conditionally acceptance of the offered task, and wherein the conditional acceptance is based at least in part on an estimated completion time for a predecessor task.  
	(claim 46) transmitting a task assignment to a repair facility user, wherein the transmitting comprises using a network of the repair facility; and wherein the task assignment enables the repair facility user to conditionally accept the offered task, and wherein the conditional acceptance is based at least in part on an estimated completion time for a predecessor task.
	[the resource allocation may allocate resources through the use of a lookup table, a database, and the like. The allocation may be static, or dynamic. In one embodiment, an operator may access the resource allocation module to manually configure resource allocation (0038); the assignment of an employee to a task may be prohibited based on employee information (0052-0053); workers may transmit data to the resource tracking module, such as through handheld devices, indicating their availability and/or the availability of particular equipment, facilities, devices, components, parts, and/or the like (0040); The task edit screen may be used to update or change default settings of a generated schedule, for example. As an example, the task edit screen may allow an individual to change information on the schedule through checkboxes, clicking on edit buttons, and/or the like (0035-0039, 0049, 0051); generating a task schedule based on task identification data and task estimation data and allocating resources based on user input and third user input (0070, 0078, 0079); Tasks, such as repairs, may be edited by an individual (0050-0051); The individual may modify the schedule of tasks from default estimated times to values defined by the individual. For example, the individual may modify the schedule of tasks if the total scheduled time for the tasks exceeds: a desired departure date of the vehicle, available time for employee(s) to perform the task(s), or the like (0035); The resource allocation module may assign employees with available-to-schedule hours to tasks, such as repair transactions (0037)]
Gillam, the system may assign a plurality of tasks for a vehicle repair order to a plurality of users based on availability and capability. A user may view a displayed schedule, wherein a task has been assigned to the user, and the user may provide input regarding their availability or qualifications. The system may allow a task to be assigned based on the user’s availability or capabilities, and the system may prohibit a user from being assigned a task based on the user’s availability or capabilities. The default may be for a user to accept a task assigned, wherein the user may then provide input associated with availability or capability to aid in scheduling decisions based on the whole pay period instead of based on just one specific task or vehicle repair. The Examiner asserts the disclosure teaches the broadest reasonable interpretation of the claims. Additionally, the Examiner notes the disclosure teaches the reasoning for the limitations as described by the instant specification, wherein the conditional acceptance is based on assigning a task to a user based on the user availability or lack of a specific skill (0008, 0054, 0055, 0056).
	Additionally, the combination of Medeiros and Cook teaches the limitations of claims 5 and 36, which comprise receiving a repair quote and a user providing approval, disapproval, or questions associated with an offer.
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Medeiros teaches a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair. Cook teaches a computer-based method for obtaining repair cost estimates for a vehicle. Gillam teaches scheduling vehicle-related tasks.
Medeiros and Cook and Gillam is that Gillam is introduced to more specifically address the limitations in the context disclosed by the instant specification.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for scheduling vehicle-related tasks (as taught by Gillam) and the features for obtaining repair cost estimates for a vehicle (as taught by Cook) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Medeiros) in order to classify the resources, including employees, based on availability and capabilities to provide scheduling options (Gillam 0008), quickly identify and assign such employees to tasks that they are well-suited to perform (Gillam 0056), and efficiently plan for current and/or scheduled locations and operations being performed on the different vehicles (Gillam 0005).	
	Additionally, the functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Gillam to the combination of Cook and Medeiros would simply incorporate the known methods for scheduling vehicle-related tasks as taught by Gillam and the known methods for obtaining repair cost estimates for a vehicle as taught by Cook with the known methods for facilitating communication between two or more parties involved with a vehicle repair as taught by Medeiros in order to classify the resources, including employees, based on availability and capabilities to provide scheduling options (Gillam 0008), quickly identify and assign such employees to tasks that they are well-suited to perform (Gillam 0056), and efficiently plan for current and/or scheduled locations and Gillam 0005). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the known methods for scheduling vehicle-related tasks as taught by Gillam and the known methods for obtaining repair cost estimates for a vehicle as taught by Cook in the system of Medeiros since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	While the combination of Medeiros, Cook, and Gillam teaches the broadest reasonable interpretation of the claims, the Examiner introduces Yankelevich to more specifically address the concept of the conditional acceptance of a task. 
	Yankelevich — which is directed to web-based task management — discloses:
	(claim 28) wherein the system offers a task assignment to a repair facility user; wherein the repair facility is configured to receive from the repair facility user a conditionally acceptance of the offered task, and wherein the conditional acceptance is based at least in part on an estimated completion time for a predecessor task.  
	(claim 46) transmitting a task assignment to a repair facility user, wherein the transmitting comprises using a network of the repair facility; and wherein the task assignment enables the repair facility user to conditionally accept the offered task, and wherein the conditional acceptance is based at least in part on an estimated completion time for a predecessor task.
	[The task management module 202 manages tasks and generates tasks from information entered by a customer in one or more templates provided by the template etc. The crowdsourcing manager 112 can then match tasks to specific workers based on the worker's profile and the keywords associated with the task (0035); create a task/project to be presented to one or more workers of a crowd environment (0045); An eighth column 330, entitled "Worker Specs", comprises entries 332 identifying optional workers qualifications for the corresponding task. These worker specifications/qualifications can be any condition defined by the user that a worker must satisfy prior to being selected for or allowed to participate in a task (0037); create a task/project to be presented to one or more workers of a crowd environment (0045)	As described by Yankelevich, the system may offer task assignments to a etc. 
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Medeiros teaches a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair. Cook teaches a computer-based method for obtaining repair cost estimates for a vehicle. Gillam teaches scheduling vehicle-related tasks. Yankelevich teaches web-based task management.
	The difference between the combination of Medeiros, Cook, and Gillam and Yankelevich is that Yankelevich is to more specifically address the concept of the conditional acceptance of a task. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for web-based task management (as taught by Yankelevich), the features for scheduling vehicle-related tasks (as taught by Gillam), and the features for obtaining repair cost estimates for a vehicle (as taught by Cook) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Medeiros) in order to create a task/project to be presented to one or more workers of a crowd environment (Yankelevich 0045), define any condition, such as worker specifications/qualifications that a worker must satisfy (Yankelevich 0037), and match tasks to specific workers based on the worker's profile and the keywords associated with the task (Yankelevich 0035).	
Additionally, the functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Yankelevich to the combination of Medeiros, Cook, and Gillam would simply incorporate the known methods for web-based task management as taught by Yankelevich, the known methods for scheduling vehicle-related tasks as taught by Gillam and the known methods for obtaining repair cost estimates for a vehicle as taught by Cook with the known methods for facilitating communication between two or more parties involved with a vehicle repair as taught by Medeiros in order to create a task/project to be presented to one or more workers of a crowd environment (Yankelevich 0045), define any condition, such as worker specifications/qualifications that a worker must satisfy (Yankelevich 0037), and match tasks to specific workers based on the worker's profile and the keywords associated with the task (Yankelevich 0035). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the known methods for web-based task management as taught by Yankelevich, the known methods for scheduling vehicle-related tasks as taught by Gillam, and the known methods for obtaining repair cost estimates for a vehicle as taught by Cook in the system of Medeiros since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 35 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Medeiros, U.S. Patent Publication 20140019280, in view of Cook, U.S. Patent Singh, U.S. Patent Publication 20130124032.
	Regarding claims 35 and 54, the combination of Medeiros and Cook teaches the limitations of claims 5 and 36.
	Medeiros further discloses:
	wherein the system is configured to learn, new metadata attributes for a service authored by a repair facility user, and indexes that metadata for future use.  
	[Member features include user settings, history, purchase or sale records (0200); The help control 662 provides access to additional information to guide the user in the use of the store engine 224. The help information can include a user's guide, answers to frequently asked questions, an overview of the store engine 224 features, a searchable database of help topics, a topical index of help topics, and contact information for customer service representatives, for example (0203); The repair site store data 626 and 628 includes both repair site information and product data. The repair site information includes, for example, the name of the repair site…repair site policies, store metadata keywords, store logo, store layout selection, and store page customization selections. The repair site information is then used by the customized repair site store interface engine for customizing the repair site store interface (0193); The product data includes, for example, a title of the product, a description of the product, one or more product categories (0194)]
	While the combination of Medeiros and Cook teaches the broadest reasonable interpretation of the limitations, the Examiner introduces Singh to more specifically address the aspects of learning new metadata attributes and indexing that metadata.
Singh — which is directed to providing a service repair assistant system — discloses:
	wherein the system is configured to learn, new metadata attributes for a service authored by a repair facility user, and indexes that metadata for future use.  
	[Information relating to the repair, including but not limited to data, technician comments, and customer complaints may be stored in a memory and provided to the repair assistant module 10. The received information may be analyzed and implemented in the knowledge-based fault module 20 for refining the correlation symptoms and failure modes. It should be understood that the repair assistant module 10 is adaptive and gets updates based on knowledge from other sources that include, but are not limited to, fleet-wide data and experts auditing and inputting the knowledge information. As a result, the repair assistant module 10 provides a process to learn from other service centers because the fleet-wide knowledge is captured and incorporated in the knowledge base failure mode-symptom matrix. In addition, the details of the technician test outcomes that get recorded through the repair assistant module 10 provide an avenue for generating feedback to engineering designers and developers (0024)]
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Medeiros teaches a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair. Cook teaches a computer-based method for obtaining repair cost estimates for a vehicle. Singh teaches providing a service repair assistant system.
Medeiros and Cook and Singh is that Singh is introduced to more specifically address the limitations as related to the aspects of learning new metadata attributes and indexing that metadata. .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for providing a service repair assistant system (as taught by Singh) and the features for obtaining repair cost estimates for a vehicle (as taught by Cook) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Medeiros) in order to identify potential causes of the vehicle fault based on at least one of the symptom information and diagnostic trouble codes (Singh 0008), to provide users with detailed information relating to the potential root causes of the problem and provide additional details that allow the user to make an informed decision as to whether the user wants to self-repair the vehicle (Singh 0006), to identify and recommend repair parts and repair procedures for repairing the vehicle fault (Singh 0007), and to allow users to understand the problem and the details of the repair associated with the problem, diagnose the root cause of the problem, and put checks in place so that inappropriate repairs are not made on the vehicle (Singh 0005).	
	Additionally, the functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Singh to the combination of Cook and Medeiros would simply incorporate the known methods for providing a service repair assistant system as taught by Singh and the known methods for obtaining repair cost estimates for a vehicle as taught by Cook with the known methods for facilitating communication between two or more  Medeiros in order to identify potential causes of the vehicle fault based on at least one of the symptom information and diagnostic trouble codes (Singh 0008), to provide users with detailed information relating to the potential root causes of the problem and provide additional details that allow the user to make an informed decision as to whether the user wants to self-repair the vehicle (Singh 0006), to identify and recommend repair parts and repair procedures for repairing the vehicle fault (Singh 0007), and to allow users to understand the problem and the details of the repair associated with the problem, diagnose the root cause of the problem, and put checks in place so that inappropriate repairs are not made on the vehicle (Singh 0005). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the known methods for providing a service repair assistant system as taught by Singh and the known methods for obtaining repair cost estimates for a vehicle as taught by Cook in the system of Medeiros since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Response to Arguments
Applicant’s arguments on pages 18-29, filed on 11/12/20 have been fully considered but they are not persuasive. Applicant notes, on page 18, that claims 5-8 and 23-58 are rejected, claims 5-8 and 23-58 are currently pending, and claims 1-4 and 
	Applicant’s arguments have been fully considered, but are not persuasive. 	Specifically regarding Applicant’s arguments:	
Objections:
	Applicant notes, on page 18, that the abstract of the disclosure was objected to because the abstract contains 157 words and comprises undue length rather than a sufficient description of the invention to inform a reader whether there is a need to consult the full disclosure. Applicant notes, on page 18, that the abstract has been amended herein, and requests withdrawal of the present objection of the abstract. In view of the amended Abstract, the objection is withdrawn.
35 U.S.C. § 112 Rejections:
	Applicant notes, on page 18, that claims 5-8, 23-35, and 56-58 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicant notes, on pages 18-19, that claims 5-8, 23-28, 30, 33, 35, and 56-58 have been amended herein, and requests withdrawal of the present rejection of Claims 5-8, 23-35, and 56-58 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph. The Examiner notes the amended claims result in additional rejections under 35 U.S.C. § 112(b). Applicant is referred to the rejections under 35 U.S.C. § 112(b) above for a complete discussion of the pending claims. Applicant’s arguments are fully considered, but are not persuasive.
35 U.S.C. § 101 Rejections:
	Applicant notes, on page 19, that claims 5-8 and 23-58 were rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Applicant argues, on pages 19-20, that amended independent Claims 5, 36, 56, 57, and 58 each includes an inventive concept as a whole, is rooted in a physical reality, and is Examiner: White, Lance WilliamAppl. No.: 15/862,536Art Unit: 368919 of 29SHOP-0001-01UOOUSnon-abstract, and that claims 5-8 and 23- 58 are thus directed to patent eligible subject matter based on MPEP § 2106.05, subsection II. The Examiner notes Applicant’s arguments are directed to amended claim limitations, and, as such, are moot. Applicant is referred to the rejections under 35 U.S.C. § 101 above for a complete discussion of the pending claims. Applicant’s arguments are fully considered, but are not persuasive.
35 U.S.C. § 103 Rejections:
	Applicant notes, on page 20, that: claims 5, 6, 8, 24, 25, 30-33, 36-40, 43, 48-52, 56, and 57 are rejected under 35 U.S.C. § 103 as being unpatentable over Medeiros et al., U.S. Patent Application Pub. No. 2014/0019280 (hereinafter Medeiros), in view of Cook, U.S. Patent Application Pub. No. 2011/0313951 (hereinafter Cook); claims 7, 23, 29, 34, 41, 42, 47, 53, 55, and 58 are rejected under 35 U.S.C. § 103 as being unpatentable over Medeiros in view of Cook and in further view of McQuade et al., U.S. Patent Application Pub. No. 2012/0136527 (hereinafter McQuade); claims 26-28 and 44-46 are rejected under 35 U.S.C. § 103 as being unpatentable over Medeiros in view of Cook, in view of Gillam, U.S. Patent Application Pub. No. 2015/0026696 (hereinafter Gillam), and further in view of Yankelevich et al., U.S. Patent Application Pub. No. 2013/0197954 (hereinafter Yankelevich); and claims 35 and 54 are rejected under 35 
	Regarding claims 5-8 and 23-35, Applicant argues, on pages 21-22, that Medeiros and Cook, alone or in any combination, fail to teach or suggest the invention as recited in newly amended independent claim 5, and thus claim 5 and its dependent claims are in condition for allowance.
	Regarding claims 36-55, Applicant argues, on pages 22-24, that Medeiros and Cook, alone or in any combination, fail to teach or suggest the invention as recited in newly amended independent claim 36, and thus claim 36 and its dependent claims are in condition for allowance.
	Regarding claim 56, Applicant argues, on pages 24-25, that Medeiros and Cook, alone or in any combination, fail to teach or suggest the invention as recited in newly amended independent claim 56, and thus claim 56 is in condition for allowance.
	Regarding claim 57, Applicant argues, on pages 26-27, that Medeiros and Cook, alone or in any combination, fail to teach or suggest the invention as recited in newly amended independent claim 57, and thus claim 57 is in condition for allowance.
	Regarding claim 58, Applicant argues, on pages 27-28, that Medeiros, Cook, and McQuade, alone or in any combination, fail to teach or suggest the invention as recited in newly amended independent claim 58, and thus claim 58 is in condition for allowance.
	The Examiner notes Applicant’s arguments are directed to amended claim limitations, and, as such, are moot. Applicant is referred to the rejections under 35 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Raskind, US Patent Application Publication 20150254591, teaches tracking and analyzing automotive parts transactional data.
Fawcett, US Patent Application Publication 20130159065, teaches a behavior-based pricing paradigm.
Racco, US Patent Application Publication 20110161182, teaches a system and method for listing items online.
Taira, US Patent Application Publication 20100070343, teaches aggregation, analysis, presentation, and monetization of pricing data for vehicles and other commodities.
Eagle, US Patent Application Publication 20090048944, teaches establishing a vehicle repair network.
Cherrington, US Patent Application Publication 20050131596, teaches integrated automated analysis and repair.
Hayakawa, US Patent Application Publication 20040133317, teaches a vehicle support system and method.
Arboletti, US Patent 8781882, teaches automotive industry high performance capability assessment.
NPL:
Donnie Smith, Auto Estimating: A Guide To Writing Estimates, 2016, Collision Blast DIY Auto Body and Paint
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689